DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 09/28/2020 is acknowledged.  The amendment includes the amending of claims 1, 11, and 19.
Allowable Subject Matter
4.	Claims 1-27 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of pre-scanning, by one or more processors, a plurality of logs incrementally to identify a set of the plurality of logs corresponding to logs of interest, wherein a log of the plurality of logs is identified as a log of interest based at least in part on a determination that the log satisfies a symptom definition associated with a symptom, the symptom definition comprises a structure of a pattern of the symptom and placeholder data of the symptom, and the pre-scanning the plurality of logs comprises:  respectively performing a basic scan to determine whether one of the plurality of logs comprise a basic match based at least in part on data comprised in the one of the plurality of logs and the structure of the pattern of the symptom, and in response to a determination that the one of the plurality of logs comprises a basic match, determining whether the data comprised in the one of the plurality of logs matches the symptom based at least in part on the pattern of the symptom and the placeholder data of the symptom, in response to a determination that the data comprised in the one of the plurality of logs matches the symptom, generating, by one 
Specifically, although Berg clearly teaches the analysis of logs with patterns and symptoms (including matching) and Miller generally teaches partitions of patterns, the detailed claim language directed towards the specific storage of a pre-scan result comprising the building of a partition to the analyzed logs based on the identified patterns of the symptom is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-10, 12-18, and 20-27 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2006/0184529 issued to Berg et al. on 17 August 2006.  The subject matter disclosed therein is pertinent to that of claims 1-27 (e.g., methods to analyze logs).
U.S. PGPUB 2005/0015624 issued to Ginter et al. on 20 January 2005.  The subject matter disclosed therein is pertinent to that of claims 1-27 (e.g., methods to analyze logs).
U.S. PGPUB 2004/0254919 issued to Giuseppini on 16 December 2004.  The subject matter disclosed therein is pertinent to that of claims 1-27 (e.g., methods to analyze logs).
U.S. Patent 5,463,768 issued to Cuddihy et al. on 31 October 1995.  The subject matter disclosed therein is pertinent to that of claims 1-27 (e.g., methods to analyze logs).
U.S. Patent 7,793,151 issued to Miller et al. on 07 September 2010.  The subject matter disclosed therein is pertinent to that of claims 1-27 (e.g., methods to analyze logs).
Contact Information

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 18, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168